Citation Nr: 1625396	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-08 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals right hand 3rd finger chip fracture. 

2.  Entitlement to service connection for an acquired psychiatric disability (claimed as mental stress/mental instability) including schizoaffective disorder (depressive type), anxiety neuroses, generalized anxiety disorder, major depressive disorder, and posttraumatic stress disorder (PTSD) to include as secondary to a service-connected disability. 

3.  Entitlement to service connection for a left elbow disorder (claimed as loss of strength of left arm and grip less than 50 percent of the left hand).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In February 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this proceeding has been associated with the claims file. 

This case was previously before the Board in April 2015 at which time it was remanded for additional development.  

As noted in the April 2015 Board remand, with regard to the acquired psychiatric disorder issue, the Board notes that the psychiatric claim on appeal was developed to include only "mental stress."  However, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the claim on appeal as a claim for service connection for an acquired psychiatric disorder, to include all of the Veteran's diagnosed psychiatric disorders, to include schizoaffective disorder (depressive type), anxiety neuroses, generalized anxiety disorder, major depressive disorder, and possibly PTSD.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Throughout the rating period, Veteran's residuals right hand 3rd finger chip fracture has been manifested by subjective complaints of swelling and objecting findings of normal range of motion and degenerative arthritis but not in multiple joints.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for residuals right hand 3rd finger chip fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5229, 5230 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the right hand 3rd finger issue adjudicated below, this claim stem from the initial grant of the benefit; specifically, a claim for an initial higher rating for the grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed the initially assigned rating for the grant of service connection for residuals of a right hand 3rd finger chip, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded VA examinations addressing the right hand 3rd finger in October 2015.  The Board finds this examination adequate to evaluate this disability as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria and providing sufficient detail so as to allow the Board to make fully informed determinations. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's claim for an increased rating on appeal and no further examination is necessary.

Additionally, the Veteran was provided an opportunity to set forth his contentions before the undersigned VLJ at the aforementioned February 2015 Board hearing.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the officials who chair such hearings fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the February 2015 hearing, the undersigned noted the increased rating issue on appeal and information was solicited as to the nature and severity of this disability, to include the nature and severity of the symptoms as well as the impact such has on the Veteran's daily life and employability.  The undersigned then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim, and sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, based on such hearing testimony, the Board subsequently remanded the case in order to obtain outstanding treatment records from VA and the Social Security Administration (SSA) and a VA examination that addressed the current nature and severity of the disability at issue.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been complied and that the Board may proceed to adjudicate the claim addressed in the decision below based on the current record.

As indicated previously, the Board remanded the Veteran's claim in April 2015, the purpose of which was to provide the Veteran with an opportunity to identify any outstanding treatment records, obtain outstanding treatment records from VA and SSA, and afford the Veteran with a VA examination that addressed the current nature and severity of the disability at issue.  Following the remand, the AOJ provided the Veteran with letters dated in July 2015 and October 2015 requesting that he identify any outstanding treatment records.  As for the updated VA treatment records requested in the remand, such records, dated through July 2015, have been obtained, and records from SSA were received in September 2015.  The October VA hand examination was responsive to the directives of the April 2015 remand.  Therefore, the Board finds that there has been substantial compliance with the April 2015 remand instructions as to the claim adjudicated below such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA with respect to the claims on appeal would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the adjudication of these issues below.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim on appeal. 


II. Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. Brown, 12 Vet. App. 119, 126-127( 1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 
38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  "Groups of minor joints" include multiple involvements of the carpal joints of the upper extremities.  38 C.F.R. § 4.45(f).  In the absence of limitation of motion, a 10 percent rating may be assigned if there is X-ray involvement of 2 or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003. 

The Veteran's service-connected residuals, right hand 3rd finger chip are currently rated under 38 C.F.R. § 4.71, DC 5230 (ring or little finger, limitation of motion).  However, as the Veteran's disability pertains to his 3rd finger and not his ring or little finger, the Board finds that the disability is more appropriately rated under 38 C.F.R. § 4.71, DC 5229 (index or long finger, limitation of motion).  Under DC 5229, for limitation of motion of the index or long finger (of either the major or nonmajor hand), a maximum 10 percent evaluation is for application when there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.  DC 5230 provides for a maximum noncompensable evaluation for limitation of motion of the ring or little finger (of either the major or nonmajor hand).  38 C.F.R. § 4.71a, DC 5230.


III.  Analysis

Summarizing the pertinent clinical history with the above criteria in mind, during service, the Veteran suffered a right hand third finger chip fracture of the first phalanx in June 1979.  By rating decision dated in June 2009, the RO granted service connection for a right third finger disorder, assigning a noncompensable disability rating effective June 26, 2008.  

During the October 2015 VA examination, the examiner reviewed the claims file and diagnosed arthritis and chip fracture of the first phalange based 3rd finger.   Veteran described daily pain in his left hand to a level of 2-3/10.  The Veteran reported that he fractured his right hand 3rd digit during service but did not remember how.  He experienced swelling to 3rd finger and, at those times, the 4th and 5th digits were also painful and swollen.  He reported that he received regular medical care for his leg and back and, during one of those appointments, was given a cortisone injection which helped his finger.  He had not noticed a trigger to cause pain and swelling.  He did not have gout, Lupus or rheumatoid arthritis.  Pain was described as a throbbing sensation, 10/10, no splint or brace use.  He stated that he had to use his cane due to his right knee.  He had weakness with his right hand when it was swollen.  He denied flare-ups that cause loss of use of the right hand or promote and loss of care, for daily activities.

The examiner noted that the Veteran was left hand dominant and noted that the Veteran did not report flare-ups of the hand, finger, or thumb joints.  The Veteran also did not report having any functional loss or functional impairment of the right hand including, but not limited to, repeated use over time.  Range of motion testing was reportedly normal and there was no gap between the paid of the thumb and the fingers.  There was also no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  There was no evidence of pain with use of the hand and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions.  The Veteran was examined immediately after repetitive use over time and there was no pain, weakness, fatigability, or incoordination with significantly limited functional ability with repeated use over a period of time.  Muscle strength testing of the right hand was normal and there was no muscle atrophy.  There was no ankylosis of the right hand and there were no other pertinent physical findings to include scars.  It was noted that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  It was noted that imaging studies revealed degenerative or traumatic arthritis of the right hand but that this was not documented in multiple joints of the same hand, including thumb and fingers.  

Significantly, X-ray examination of the right hand revealed an old healed 5th metacarpal fracture as well as a stable sub centimeter well-corticated ossific density adjacent to the 3rd proximal phalanx, which possibly represented sequela of a prior old traumatic injury.  The examiner noted that the Veteran's right 3rd finger disability did not impact the Veteran's ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  

The examiner noted the following STRs pertaining to the right 3rd finger:  "6/11/1979 complained of generalized throbbing pain, in the 3rd finger right hand, compounded with movement and swelling.  Stated he broke his finger before, 2 years ago, Stated it just started swelling for no apparent reason. 6/11/1979 x-ray report broken once before, no trauma to area, just unexplained edema = results chip fracture, appears old, base 1st phalange, 3rd finger."  The examiner noted that the Veteran's bilateral hands are large in size and appropriate for body habitus.  He has normal range of motion of his fingers and no deformity to the joints or swelling.  The examiner noted that the current x-ray show a healed right hand 5th digit fracture, multi-digit mild arthritis and noted that the fifth digit fracture is unrelated to military incident as this was not identified on the 1979 films.  The examiner also wrote that the current right hand arthritis was not a progression of the 1977 incident as there was documentation of a right hand crushing/traumatic injury during 1977.  The examiner wrote that the current arthritis etiology was unknown and could not be provided without speculation.  The complaints of his right hand 4th and 5th digit pain, along with the 3rd finger pain, was of an unknown etiology and would require speculation to try and connect the correlation between the three digits.  The current condition of the right hand causes no functional limitation or loss of use.  He continues to utilize the right hand, for use of his cane.  He has denied self-care deficits related to his right hand.  The Veteran was able to complete range of motion of his right hands/fingers, without complaints of pain, weakness, fatigability, or incoordination.  There were no current range of motion measurements available during an exacerbation and this examiner had no contact with the Veteran during a flare-up.  The examiner wrote that she could not  determine or accurately estimate the degree of functional loss of this joint without
resorting to mere speculation.

During the February 2015 Board hearing, the Veteran reported that his right 3rd finger swells once or twice per week and he is unable to use his right hand or even go anywhere since he uses a cane to ambulate and is unable to use the cane when his right hand swells.

Review of the outpatient treatment reports of record do not contain findings pertinent to the service-connected disability of the 3rd finger of the right hand at issue describing a level of disability, particularly as relevant to the rating criteria, significantly different than that demonstrated on the report from the VA examination discussed above. 

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against an initial compensable rating under DC 5229 pertaining to limitation of motion of the index or long finger.  As above, pursuant to DC 5229, for limitation of motion in the index finger, if there is a gap of less than one inch (2.5 centimeters) between the fingertip and the palm crease, with the finger flexed to the extent possible, then it is given a 0 percent rating. 38 C.F.R. § 4.71a, DC 5229.  If there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees, then a 10 percent rating is warranted.  Significantly, the October 2015 VA examiner noted that the Veteran had normal range of motion in the right and that there was no gap between either the pad of the thumb and the fingers and/or a gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  Furthermore, even if the Veteran were to have some limitation of motion of his right 3rd finger, a noncompensable (0 percent) rating contemplates some degree of decreased range of motion of the right 3rd finger.  

As for the potential of a 10 percent rating for arthritis with noncompensable limitation of motion in a group of minor joints under 38 C.F.R. § 4.71a, DC 5003, the Board notes that while imaging studies revealed degenerative or traumatic arthritis of the right hand, this was not documented in multiple joints of the same hand, including thumb and fingers.  Furthermore, the October 2015 VA examiner wrote that the current right hand arthritis was not a progression of the 1977 incident as there was documentation of a right hand crushing/traumatic injury during 1977.  

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra, the October 2015 VA examiner documented consideration of these principles, and specifically included a determination that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time. 

For these reasons, the Board finds that the criteria for an initial compensable disability rating for the right 3rd finger are not met or approximated for any portion of the rating period. 38 C.F.R. §§ 4.3, 4.7.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected right 3rd finger and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue. 

IV.  Extraschedular Consideration

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the disability at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability at issue with the established criteria found in the rating schedule.  The Board finds that the disability at issue is fully addressed by the rating criteria under which such disability is rated.  In this regard, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his service-connected disability and there are no additional symptoms of the service-connected disability at issue. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's service-connected right 3rd finger disability addressed above.  In this regard, disabilities of the joints require application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected right 3rd finger disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for either of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447   (2009) that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this regard, the Veteran submitted a formal claim for a TDIU in April 2015, claiming that he last worked as a security guard in May 2011 due to his service-connected back and right knee disabilities.  A TDIU was most recently denied by rating decision dated in June 2016.  Furthermore, the October 2015 VA examiner the Veteran's right 3rd finger disability did not impact the Veteran's ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  As such, the issue of entitlement to a TDIU is not raised in the instant appeal and further consideration of such is not necessary.


ORDER

An initial compensable disability rating for residuals right hand 3rd finger chip fracture is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, for the below reasons, the Board finds that the April 2015 remand directives regarding the etiological opinions pertaining to the claimed psychiatric and left elbow disabilities have not been fully complied with and, therefore, a remand is necessary to obtain addendum opinions.

With regard to the psychiatric disorder issue, the Board previously remanded this issue for a VA examination and opinion in April 2015 to determine the nature and etiology of any current acquired psychiatric disorder.  Specifically, the examiner was directed to address the Veteran's reported history of psychiatric problems in service, to include that he experienced anxiety and nightmares during and after service following a stressful incident in Pennsylvania.  The examiner was also directed to consider the post-service March 2004 complaints of work-related stress as well as VA treatment records showing diagnoses of generalized anxiety disorder and depressive disorder as early as January 2008 with a subsequent diagnosis of anxiety neuroses.  Moreover, the examiner was directed to opine whether an acquired psychiatric disorder is aggravated by the Veteran's service-connected musculoskeletal disorders.

Pursuant to the April 2015 Board remand, the Veteran was afforded a VA psychiatric examination in November 2015.  Upon review of the claims file and examination of the Veteran, the examiner diagnosed schizoaffective disorder, depressive type.  The examiner opined that this diagnosis was less likely than not (less than 50 percent probability) a result of, or incurred in military service.  The examiner went on to say that, in the absence of supporting evidence, such as treatment records, it was determined to be less likely than not (less than 50 percent probability) that the diagnosis developed within a year of separation from active service.  Furthermore, the examiner opined that it was less likely than not (less than 50 percent probability) that the schizophrenia diagnosis (a severe clinical syndrome) is caused by the Veteran's service-connected musculoskeletal disorders.  While the exact etiology is not known, factors such as genetic links, brain chemistry, and altered brain development are more likely causes of Schizoaffective Disorder.  The claimed anxiety and depression are deemed to be features of the current diagnosis.

Unfortunately, the November 2015 VA examiner failed to address the Veteran's reported history of psychiatric problems in service, to include that he experienced anxiety and nightmares during and after service following a stressful incident in Pennsylvania.  The examiner also failed to consider the post-service March 2004 complaints of work-related stress.  Finally, the examiner failed to opine whether an acquired psychiatric disorder is aggravated by the Veteran's service-connected musculoskeletal disorders.  As such, an addendum opinion is required on remand.  

With regard to the left elbow issue, the Board previously remanded this issue for a VA examination and opinion in April 2015 to determine the nature and etiology of any current left elbow disorder.  Specifically, the examiner was directed to address the Veteran's reported history of a left elbow injury in service, to include that he has experienced left elbow pain during and after service.

Pursuant to the April 2015 Board remand, the Veteran was afforded a VA arm examination in October 2015.  Upon review of the claims file and examination of the Veteran, the examiner diagnosed arthritis of the left elbow.  The examiner opined that it was less likely as not the Veteran incurred a left elbow injury during his active duty service as records does not support the claim.  The earliest
available X-ray report, documenting an injury of the left elbow was March 2010 and the earliest documentation of arthritis was October 2015.  The exact etiology of his left elbow pain/injury or cause of arthritis, is unknown and would require
speculation to comment.  

Unfortunately, the October 2015 VA examiner failed to address the Veteran's reported history of a left elbow injury in service, to include that he has experienced left elbow pain during and after service.  As such, an addendum opinion is required on remand.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the Veteran's November 2015 VA psychiatric examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the November 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.

After reviewing the record, the examiner should offer an opinion as to whether the Veteran's diagnosed schizophrenia is at least as likely as not (i.e., a 50 percent or greater probability) related to active service or any incident of service. 

The examiner should further consider whether the Veteran developed psychoses within one year of his separation from military service.  In this regard, the examiner should opine as to whether it is at least as likely as not that the Veteran had psychoses of within one year after July 7, 1980, his date of separation from active service, and, if so, to describe the manifestations.

2. 
The examiner should also opine whether it is at least as likely as not that an acquired psychiatric disorder is aggravated by the Veteran's service-connected musculoskeletal disorders?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

The examiner should address the Veteran's reported history of psychiatric problems in service, to include that he experienced anxiety and nightmares during and after service following a stressful incident in Pennsylvania.  The examiner should also consider the post-service March 2004 complaints of work-related stress as well as VA treatment records showing diagnoses of generalized anxiety disorder and depressive disorder as early as January 2008 with a subsequent diagnosis of anxiety neuroses.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3. Return the claims file to the VA examiner who conducted the Veteran's October 2015 VA arm examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the October 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.

After reviewing the record, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

The examiner should further consider whether the Veteran developed arthritis of the left elbow within one year of his separation from military service. In this regard, the examiner should opine as to whether it is at least as likely as not that the Veteran had arthritis of the left elbow within one year after July 7, 1980, his date of separation from active service, and, if so, to describe the manifestations.

The examiner should address the Veteran's reported history of a left elbow injury in service, to include that he has experienced left elbow pain during and after service. The examiner should also consider the post-service March 2010 complaints of left elbow pain with a history of in-service injury to the left elbow as well as VA treatment records showing a diagnosis or left elbow bursitis and arthritis due to trauma (unclear which joint).

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology. The rationale for any opinion offered should be provided.

4. The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete. 

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the r matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


